Case 2:17-cv-00140-WCB-RSP Document 196 Filed 10/09/18 Page 1 of 12 PageID #: 9475



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

   CYWEE GROUP LTD.,                    §
                                        §
                  Plaintiff             §
                                        §
         v.                             §    NO. 2:17-CV-00140-WCB-RSP
                                        §
   SAMSUNG ELECTRONICS CO. LTD.         §
   AND SAMSUNG ELECTRONICS              §
   AMERICA, INC.,                       §
                                        §
                  Defendants.


              DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S UNTIMELY
                    SUPPLEMENTAL INFRINGEMENT CHARTS
Case 2:17-cv-00140-WCB-RSP Document 196 Filed 10/09/18 Page 2 of 12 PageID #: 9476



          CyWee waited an unreasonable and prejudicial amount of time to attempt to supplement

   its infringement contentions. It has been months since Samsung made the relevant source code

   available, but CyWee nonetheless waited to seek to amend its contentions until just two weeks

   ago. The potential prejudice to Samsung is substantial.




          CyWee cannot meet its burden of showing good cause for these amendments. CyWee did

   not ask to inspect Samsung’s source code until over a month after Samsung made it available.

   Under the Court’s Discovery Order, it was already too late for CyWee to amend its infringement

   contentions because that had to be done within thirty days of the code being available. Despite

   being warned by the Court regarding its lack of diligence in amending its contentions previously,

   CyWee delayed four months after inspecting Samsung’s code to serve its supplemental charts

   asserting a new and different theory of infringement. To compound this error, CyWee again did

   not properly seek leave of Court to amend, as was required. CyWee’s supplemental claim charts

   and its associated new theories of infringement should be stricken.

   I.     BACKGROUND

          A.      CyWee’s Original Charts for the J3 Emerge, J7, and J7V

          On July 12, 2017, CyWee served its original infringement contentions accusing fifteen

   Samsung products of infringement, including the J3 Emerge. Ex. 1.1

          Samsung promptly notified CyWee of the deficiencies in those infringement contentions.

   Ex. 2. During an August 28, 2017 meet and confer, rather than address the noted deficiencies in


   1
    Unless otherwise stated, all documents referenced herein are attached to the Declaration of
   Elizabeth L. Brann (“Brann Decl.”), filed concurrently herewith.


                                                  -1-
Case 2:17-cv-00140-WCB-RSP Document 196 Filed 10/09/18 Page 3 of 12 PageID #: 9477



   its contentions, CyWee offered to serve additional claim charts for one uncharted product and

   three previously unidentified products. The products included the J7 and J7V. Ex. 3. Samsung

   replied that it would not agree to CyWee’s untimely attempt to amend its contentions unless and

   until CyWee properly requested leave from the Court and demonstrated good cause, as required

   under the Patent Local Rules. Ex. 4.

          On September 18, 2017, over Samsung’s objections and more than two months after its

   infringement contentions were due under the Patent Local Rules, CyWee served supplemental

   charts directed to the previously uncharted and unidentified Samsung products. Brann Decl. ¶ 6.




          On October 12, 2017, Samsung moved to strike CyWee’s untimely charts directed to the

   J7 and J7V. Dkt. No. 41. On October 27, a month and a half after it had improperly served its

   new charts, CyWee finally sought leave to amend its infringement contentions to include the J7

   and J7V along with two other products. Dkt. No. 44. In granting the motion for leave for other

   reasons, the Court specifically noted CyWee’s lack of diligence in amending its contentions to

   include the J7V. Dkt. No. 63 at 4–5.

          B.      Samsung Makes Its Sensor Fusion Algorithm and Whole Phone Source Code
                  for the J3 Emerge Available in March

          On March 9, 2018, months after serving its infringement contentions, CyWee requested

   for the first time that Samsung make its source code available for inspection. Brann Decl. ¶ 7. A

   week later, on March 13, Samsung informed CyWee that it would make its code available for

   CyWee’s review beginning on March 23. Ex. 9.




                                                  -2-
Case 2:17-cv-00140-WCB-RSP Document 196 Filed 10/09/18 Page 4 of 12 PageID #: 9478



          On April 25, over a month after Samsung first made its code available for inspection,

   CyWee notified Samsung that it would review Samsung’s code on May 8–9 in Atlanta, GA. Ex.

   10.




                                   On May 11, Samsung provided CyWee with the printed copies

   of the source code that CyWee had requested during its review.

          C.     Samsung Makes Its Whole Phone Source Code for the J3 Emerge Available
                 in July




                                                                    For CyWee’s convenience,

   Samsung offered to make the code available in Tyler, TX. Ex. 13.

          On July 30, Samsung confirmed that it made the code for these representative products



                                                 -3-
Case 2:17-cv-00140-WCB-RSP Document 196 Filed 10/09/18 Page 5 of 12 PageID #: 9479



   available for inspection in Texas as an accommodation to CyWee. Ex. 14. CyWee inspected this

   code on August 14–15.

           D.      CyWee Serves Supplemental Claim Charts in September

           On September 10, 2018, over a year after serving its original infringement contentions

   and months after Samsung first made code for the J3 Emerge available for inspection, CyWee

   served supplemental claim charts for the J3 Emerge. Exs. 15–16. CyWee further served

   supplemental charts for the J7 and J7V relying on code from the J3 Emerge. Exs. 17–20.

           CyWee’s supplemental charts for the J3 Emerge, J7 and JV are fundamentally different

   than its original charts.



                       The code that CyWee cites in these new charts has been available to CyWee

   since March, and is the same code that Samsung provided printed copies of on May 11.

   II.     LEGAL STANDARD

           Under the Court’s Discovery Order:

                   If a party claiming patent infringement asserts that a claim element
                   is a software limitation, the party need not comply with P.R. 3-1
                   for those claim elements until 30 days after source code for each
                   Accused Instrumentality is produced by the opposing party.
                   Thereafter, the party claiming patent infringement shall identify,
                   on an element-by-element basis for each asserted claim, what
                   source code of each Accused Instrumentality allegedly satisfies the
                   software limitations of the asserted claim elements.

   Dkt. No. 35 at 2.

           Otherwise, under Patent L.R. 3-6, a party can amend its infringement contentions only

   “by order of the Court upon a timely showing of good cause.” Patent L.R. 3-6 (emphasis added).

   Good cause in this context requires “‘a showing of diligence’ from the plaintiff.” See Implicit,

   LLC v. Trend Micro, Inc., No. 6:16-cv-00080-JRG, slip op. at 2–3 (E.D. Tex. July 21, 2017),



                                                   -4-
Case 2:17-cv-00140-WCB-RSP Document 196 Filed 10/09/18 Page 6 of 12 PageID #: 9480



   ECF No. 162 (quoting O2 Micro Int’l, Ltd. v. Monolithic Power Sys., 467 F.3d 1355, 1366 (Fed.

   Cir. 2006)). In considering whether there is good cause for leave to amend, courts consider: “(1)

   the explanation for the failure to meet the deadline; (2) the importance of the thing that would be

   excluded if the proposed amendment is not allowed; (3) potential prejudice in allowing the thing

   that would be excluded; and (4) the availability of a continuance to cure such prejudice.” Id. at 3

   (quoting Packet Intelligence LLC v NetScout Sys., Inc., No. 2:16-CV-230-JRG, 2017 WL

   2531591, at *1 (E.D. Tex. Apr. 27, 2017)).

   III.   ARGUMENT

          A.      CyWee’s Supplemental Claim Charts Are Untimely Under the Court’s
                  Discovery Order

          CyWee’s supplemental charts are clearly untimely under the Discovery Order. Under the

   Discovery Order, a party claiming patent infringement has until thirty days after source code is

   made available to identify what code it alleges satisfies the software limitations for the asserted

   claims. Dkt. No. 35 at 2. Samsung offered to make the                            code used in its

   products available for CyWee’s inspection as early as March 23, 2018. CyWee’s supplemental

   charts were therefore due by at least April 23.

          Instead, CyWee did not even ask to inspect Samsung’s source code until April 25. At this

   point, CyWee’s request was already untimely under the Discovery Order. CyWee then delayed

   further, waiting until May 8–9 to actually inspect Samsung’s code. CyWee then delayed again

   for several months before serving its supplemental charts on September 10.

          B.      CyWee Cannot Show Good Cause to Amend Its Infringement Contentions

          Under Patent L.R. 3-6, CyWee has not shown good cause to amend its infringement

   contentions. This Court has made clear that good cause requires a showing of diligence in the

   plaintiff. In Implicit, LLC, the Court denied a plaintiff’s motion for leave to amend its



                                                     -5-
Case 2:17-cv-00140-WCB-RSP Document 196 Filed 10/09/18 Page 7 of 12 PageID #: 9481



   infringement contentions after the plaintiff waited for seven months after source code was made

   available for inspection before undertaking a source code review. No. 6:16-cv-00080-JRG, slip

   op. at 2–3. In Computer Acceleration Corp. v. Microsoft Corp., the Court struck a plaintiff’s

   infringement contentions directed to Microsoft Vista when it had received source code for this

   product after requesting it and then delayed for months with no indication that it would amend its

   claim chart or even seek leave to do so. 503 F. Supp. 2d 819, 824–25 (E.D. Tex. 2007).

          Similarly here, CyWee never even filed a motion for leave to amend and attempt to show

   good cause. Indeed, it is clear that CyWee cannot explain away its significant delay. CyWee first

   delayed for months after serving its infringement contentions before even requesting to inspect

   Samsung’s source code. It then delayed again for over a month after Samsung made this code

   available before reviewing it. It then delayed again for months before serving its supplemental

   claim charts. CyWee cannot provide any satisfactory explanation for any of these delays. Indeed,

   the code CyWee cites in its supplemental charts was available since March and was provided in

   printed form to CyWee on May 11.

          C.      The Potential Prejudice to Samsung Is Substantial

          Samsung will suffer significant unfair prejudice if CyWee’s supplemental claim charts

   are allowed to stand. CyWee’s supplemental charts set forth a new and fundamentally different

   theory of infringement.




                                                  -6-
Case 2:17-cv-00140-WCB-RSP Document 196 Filed 10/09/18 Page 8 of 12 PageID #: 9482




                                       -7-
Case 2:17-cv-00140-WCB-RSP Document 196 Filed 10/09/18 Page 9 of 12 PageID #: 9483




          This is not a case where a plaintiff simply supplemented its charts to add code citations.

   Here, CyWee fundamentally changed its theory of infringement and did not provide details of

   how it was doing so until just a few weeks before opening expert reports are due. Given this,

   Samsung was deprived of a significant amount of time that could have been used to develop its

   non-infringement positions. Indeed, until receiving these new, untimely charts, Samsung was

   forced to guess at CyWee’s infringement theories.

          CyWee has already had the benefit of three schedule extensions. Dkt. Nos. 96, 123, 156.

   Yet CyWee chose to wait for months before asserting this new theory. A third extension, further

   delaying the case, is not warranted and would not remedy the substantial prejudice that CyWee

   has already imposed on Samsung through its dilatory tactics.

   IV.    CONCLUSION

          CyWee did not serve supplemental infringement contentions within the time limits set by

   the Discovery Order. CyWee has also failed to obtain leave to amend its contentions and lacks


                                                  -8-
Case 2:17-cv-00140-WCB-RSP Document 196 Filed 10/09/18 Page 10 of 12 PageID #: 9484



   good cause to do so, as required under the Local Patent Rules. CyWee’s supplemental charts also

   introduce an entirely new theory of infringement, significantly prejudicing Samsung. Therefore,

   Samsung respectfully requests that the Court strike CyWee’s supplemental charts and associated

   contentions for the Galaxy J3 Emerge, Galaxy J7, and Galaxy J7 V.



   DATED: October 5, 2018                           Respectfully submitted,

                                                    By: /s/ Christopher W. Kennerly
                                                    Christopher W. Kennerly
                                                    TX Bar No. 00795077
                                                    chriskennerly@paulhastings.com
                                                    PAUL HASTINGS LLP
                                                    1117 S. California Ave.
                                                    Palo Alto, California 94304
                                                    Telephone: (650) 320-1800

                                                    Barry Sher (pro hac vice)
                                                    NY Bar No. 2325777
                                                    barrysher@paulhastings.com
                                                    Zachary Zwillinger (pro hac vice)
                                                    NY Bar No. 5071154
                                                    zacharyzwillinger@paulhastings.com
                                                    PAUL HASTINGS LLP
                                                    200 Park Avenue
                                                    New York, New York 10166
                                                    Telephone: (212) 318-6000

                                                    Elizabeth L. Brann (pro hac vice)
                                                    CA Bar No. 222873
                                                    elizabethbrann@paulhastings.com
                                                    Bob Chen (pro hac vice)
                                                    CA Bar No. 273098
                                                    bobchen@paulhastings.com
                                                    PAUL HASTINGS LLP
                                                    4747 Executive Drive, 12th Floor
                                                    San Diego, California 92121
                                                    Telephone: (858) 458-3000

                                                    Melissa R. Smith
                                                    TX Bar No. 24001351
                                                    melissa@gillamsmithlaw.com
                                                    GILLAM & SMITH, LLP


                                                 -9-
Case 2:17-cv-00140-WCB-RSP Document 196 Filed 10/09/18 Page 11 of 12 PageID #: 9485



                                                       303 S. Washington Ave.
                                                       Marshall, TX 75670
                                                       Telephone: (903) 934-8450

                                                       Attorneys for Defendants
                                                       SAMSUNG ELECTRONICS CO., LTD AND
                                                       SAMSUNG ELECTRONICS AMERICA,
                                                       INC.



                                CERTIFICATE OF CONFERENCE

          Pursuant to Local Rules CV-7(h) and (i), counsel for the Defendants met and conferred

   with counsel for the Plaintiff on September 24, 2018 in a good faith attempt to resolve the

   matters raised by this motion. No agreement could be reached. Plaintiff indicated it opposes the

   relief requested by this motion. Thus, these discussions have conclusively ended in an impasse

   and leave an open issue for the Court to resolve.

                                                           /s/ Christopher W. Kennerly
                                                          Christopher W. Kennerly



                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was filed

   electronically in compliance with Local Rule CV-5 on October 5, 2018. As of this date, all

   counsel of record had consented to electronic service and are being served with a copy of this

   document through the Court’s CM/ECF system under Local Rule CV-5(a)(3)(A) and by email.

                                                           /s/ Christopher W. Kennerly
                                                          Christopher W. Kennerly




                                                  -10-
Case 2:17-cv-00140-WCB-RSP Document 196 Filed 10/09/18 Page 12 of 12 PageID #: 9486



                        CERTIFICATE OF AUTHORIZATION TO SEAL

          I hereby certify that under Local Rule CV-5(a)(7), the foregoing document is filed under

   seal pursuant to the Court’s Protective Order entered in this matter.

                                                          /s/ Christopher W. Kennerly
                                                         Christopher W. Kennerly




                                                  -11-
